Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              May 19, 2017

The Court of Appeals hereby passes the following order:

A17I0238. MARVIS MCDANIEL-IVEY v. MOHAMED OUDA.

      Marvis McDaniel-Ivey has filed a motion to withdraw this application for
interlocutory review. The motion is hereby GRANTED, and the application is
deemed WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/19/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.